Citation Nr: 0600823	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in the Army from May 1970 to March 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas, which denied the veteran's claim of service 
connection for malaria or any residuals thereof.

The veteran perfected his appeal in December 2002 and 
requested a personal hearing before a member of the Board.  
That hearing was held in September 2005 before the 
undersigned, and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he currently suffers from residuals 
of malaria which he contracted during service in 1971.  He 
has alleged that as a result of this condition he was 
hospitalized for over 2 weeks and spent some of those days in 
a coma.  The veteran claims that the residuals of the malaria 
incurred in service include flu-like symptoms with occasional 
flare-ups, vertigo, a sensation of burning bones and liver 
disfunction.  In support of his claim the veteran submitted 
multiple medical journal articles and excerpts of his service 
medical records.

The veteran's service medical records show that he was 
hospitalized for malaria for eight days in January 1971.  He 
was diagnosed as having malaria plasmodium falciparum.  Prior 
to service discharge in January 1976, the veteran reported a 
history of malaria in 1971.  He remarked that he was 
otherwise in fair health.  The clinician who examined the 
veteran noted no significant findings.

In August 2002 the veteran underwent a VA examination.  He 
complained that ever since he fell ill with malaria in 
service he experienced flu-like symptoms, to include fatigue, 
fever, headaches and chills.  The veteran related that these 
symptoms resulted in incapacitating episodes twice a year.  
Although the examiner noted that a malaria smear revealed no 
evidence of malaria, babesia or filariae, he nonetheless 
diagnosed malaria.  In subsequent statements the veteran 
disputed the accuracy and clarity of the examiner's findings.  
A VA examination report dated in July 2003 shows that the 
veteran had normal function of the liver and that there was 
no evidence of malaria or its residuals found during the 
examination.  The examiner opined that it was at least as 
likely as not that the flu-like symptoms reported by the 
veteran were secondary to a viral infection.  

At a personal hearing held in September 2005, the veteran 
testified that he received treatment for residuals of malaria 
between 1978 and 1979 at a VA hospital.  Additionally, he 
stated that he experienced some abnormal liver function 
between 2003 and 2004.  He stated that he was being seen for 
malaria related symptoms periodically since the August 2002 
examination.  He further claimed to have received post-
service medical treatment for residuals of malaria at the 
South Texas Veterans Health Care System.  He testified, 
however, that none of the clinicians that had treated him had 
etiologically related his liver problems to malaria, nor had 
the matter ever been discussed.  The veteran's representative 
pointed out that there were additional medical records that 
are relevant to the veteran's claim that had not yet been 
assimilated with the claims file as these had not been 
included in the most recent supplemental statement of the 
case dated in October 2003.   

In view of the veteran's claim of relevant post-service 
treatment, and the more specific information that he recently 
provided relating to this treatment, the RO should secure any 
additional post-service medical records relating to 
evaluation or treatment for malaria and residuals thereof, to 
include flu-like symptoms and liver disfunction, which may be 
missing.  38 C.F.R. § 3.159(c)(2) (2005).  

Finally, the veteran's most recent VA medical examination for 
the purpose of addressing the claim of service connection for 
residuals of malaria was in July 2003. Given the veteran's 
expressed dissatisfaction with the most recent VA 
compensation examinations, the amount of time that has 
elapsed since that time, and his assertion that there is 
outstanding relevant medical evidence that was not previously 
considered, it is the Board's judgment that there is a duty 
to provide him with another VA examination. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the South 
Texas Veterans Health Care System and 
any other relevant records depository, 
to determine if there are any 
additional post-service medical records 
available, to include records for 
medical treatment received from October 
2003 to the present.

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for residuals 
of malaria since service.  After 
securing the necessary releases, all 
such records that are not already in 
the claims folder should be obtained.

3.  The veteran should be scheduled for 
a VA examination.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special studies or tests to ascertain 
if the veteran suffers from malaria or 
residuals thereof, should be 
accomplished.  The examiner should 
clearly indicate whether there is 
clinical or laboratory evidence of 
malaria.  After examining the veteran 
and  reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that there are any current residuals of 
the veteran's in-service malaria.  

4.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of 
malaria.  If the benefit requested on 
appeal is not granted, the RO should 
issue a Supplemental Statement of the 
Case and provide a reasonable period of 
time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 
